Citation Nr: 1714775	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In May 2015, the Board reopened the issue on appeal and remanded it for further development.

The issue of whether there was clear and unmistakable error (CUE) in a May 1996 rating decision denying service connection for a right shoulder disorder has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Board observes that a November 1989 Oklahoma City VA Medical Center (VAMC) document supports a grant of service connection for a right shoulder disorder because it includes a diagnosis of arthritis within one year of the Veteran's August 1989 separation from military service.  38 C.F.R. § 3.309(a).  Although the RO did not receive that August 1989 VAMC treatment record until June 2015-which explains why the RO did not list it in the Evidence section of the May 1996 rating decision-the VA treatment record is nevertheless considered to have been in the RO's constructive receipt at the time of the May 1996 decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, a finding of CUE in the May 1996 rating decision would permit a finding of an effective date of March 8, 1996-the date of the Veteran's original claim.  As the Board does not have jurisdiction over the assignment of an effective date, the issue of CUE in the May 1996 rating decision is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Right shoulder degenerative disease had its onset in service.


CONCLUSION OF LAW

Right shoulder degenerative disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends in his September 2014 Board videoconference hearing testimony that he has experienced problems with his right shoulder during and since service.  See transcript, pp. 13, 18.  The Veteran further contends in a November 2014 statement that "I feel that both shoulders were damaged the same, during the time I was in the Air Force."  The Board observes that the Veteran is already in receipt of service connection for left shoulder degenerative changes with rotator cuff tear.  In March 2017, the Veteran, through his representative, asserted that his right shoulder problems first began during active duty when he was working on aircraft.  Additionally, the Veteran's representative asserted that the 1989 VAMC treatment record raises the theory of presumptive service connection.  The representative also raised the theory of secondary service connection.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Here, the Veteran has a current diagnosis of right shoulder arthritis.  Specifically, in the most recent VA examination report, dated March 2013, the VA examiner diagnosed the Veteran with degenerative joint disease (DJD) of the acromioclavicular (AC) joint, as well as internal derangement of the right shoulder status post rotator cuff repair times two and refractory rotator cuff syndrome.

Having established a current diagnosis, the Board finds that service connection is warranted based on the chronic disease presumption.  Specifically, the Veteran separated from service in August 1989, and a VA physician diagnosed him with right shoulder arthritis based on x-ray evidence in November 1989.  As arthritis is recognized as a chronic disease, and as that diagnosis manifested to a compensable degree under 38 C.F.R. § 4.71a within one year of separation from service, service connection is warranted.  38 C.F.R. § 3.309(a).  Finally, as service connection for the Veteran's right shoulder degenerative disease is warranted on a presumptive basis, the Board need not consider other theories of service connection.


ORDER

Service connection for right shoulder degenerative disease is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


